IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                             November 18, 2015 Session

 STEPHANIE NICHOLE LEE V. CHRISTOPHER CORNELL ESKRIDGE

                  Appeal from the Circuit Court for Knox County
                    No. 112790    Gregory S. McMillan, Judge


            No. E2014-02555-COA-R3-CV-FILED-FEBRUARY 26, 2016


The trial court, upon finding that Christopher Cornell Eskridge (Respondent) repeatedly
violated orders of protection issued to protect Stephanie Nicole Lee (Petitioner),
sentenced him to ten days in jail and required him to post a $2,500 bond in accordance
with Tenn. Code Ann. § 36-3-610(b)(2) (2014). On appeal, Respondent challenges the
constitutionality of this statute. None of the issues raised on appeal, including the
constitutional issue presented by Respondent, were raised with the trial court.
Furthermore, Respondent did not timely notify the Attorney General of his constitutional
challenge, as required by Tenn. Code Ann. § 29-14-107(b) (2000) and Tenn. R. Civ. P.
24.04. We hold that Respondent waived these issues. Accordingly, we affirm the
judgment of the trial court.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                           Affirmed; Case Remanded

CHARLES D. SUSANO, JR., J., delivered the opinion of the court, in which D. MICHAEL
SWINEY, C.J., and THOMAS R. FRIERSON, II, J., joined.

Jeremy Yuill and Danny C. Garland, II, Knoxville, Tennessee, for appellant, Christopher
Cornell Eskridge.

Robert A. Downs, Knoxville, Tennessee, and W. Lewis Jenkins, Jr., Dyersburg,
Tennessee, for appellee, Stephanie Nicole Lee.

Herbert H. Slatery III, Attorney General and Reporter, Andrée S. Blumstein, Solicitor
General, Kathryn A. Baker, Assistant Attorney General, and Jason I. Coleman, Assitant
Attorney General, Nashville, Tennessee, for appellee, State of Tennessee.


                                           1
                                       OPINION

                                            I.

       There are no disputed facts on this appeal. Following the filing of a notice of
appeal, Respondent filed a statement of the evidence pursuant to the provisions of Tenn.
R. App. P. 24(c), which closely mirrors the statement of facts recited in his appellate
brief. Most of the following factual background is taken from Respondent‟s statement of
the evidence.

        Petitioner and Respondent, though never married, are the parents of one child. On
January 6, 2009, Petitioner filed a petition against Respondent seeking an order of
protection, which was granted by the trial court on February 19, 2009. After this order
expired, Petitioner filed for a new protective order on November 17, 2010. The trial
court entered an order on December 2, 2010, reflecting the parties‟ agreement that an
order of protection should be entered. On August 18, 2011, Petitioner filed a motion to
amend the order of protection to include a no-contact provision, alleging that Respondent
“choked me until I passed out.” Petitioner also moved for an order to show cause why
Respondent should not be held in contempt for violating the current protective order. On
September 22, 2011, the trial court entered an order finding that Respondent violated the
order of protection in that he “assaulted Petitioner, held her against her will and placed
her in fear for her safety.” The court sentenced Respondent to 30 days of incarceration.

        On October 30, 2013, Petitioner filed a motion alleging that Respondent attacked
and assaulted her, violating the order of protection on three occasions. On May 22, 2014,
the trial court entered an order reflecting the parties‟ agreement that Respondent would
serve 30 days in jail in accordance with his criminal plea agreement, and would not
contact Petitioner for the duration of his probation. On November 7, 2014, Petitioner
filed another motion alleging further violations of the protective order. After a hearing,
the trial court entered an order on December 18, 2014, finding Respondent to be in
criminal contempt for violating the order of protection and sentencing him to 10 days in
jail. The court further ordered Respondent to post a bond in the amount of $2,500 until
the order of protection expired, in accordance with the requirement of Tenn. Code Ann. §
36-3-610(b)(2). The trial court also extended the order of protection for ten years,
expiring on December 17, 2024.

       On December 23, 2014, the trial court entered a final order stating that “[t]his
matter was heard . . . on December 22, 2014 on Respondent‟s motion to release [him]
from incarceration and to waive the bond placed on him pursuant to T.C.A. 36-3-610(2).”
The trial court ordered Respondent to be released on December 24, 2014, leaving four
days of his ten-day sentence in abeyance, and temporarily waived the bond pending an
                                            2
appeal. Respondent filed a notice of appeal on December 23, 2014. On January 12,
2015, Respondent filed an amended notice of appeal that listed the Tennessee Attorney
General as a recipient of service of the amended notice. In his statement of the evidence
filed on January 16, 2015, Respondent states that he “does not seek to appeal the facts of
this case, nor the conviction, but limits the scope of the appeal to the constitutionality of
the bond.” This is the first time that a constitutional challenge is mentioned, or even
hinted at, in the record.

                                              II.

       Respondent raises the following issues, as quoted from his brief:

              1. Whether the requirement of a minimal bond in T.C.A. §
              36-3-610(b)(2) violates the Eighth Amendment of the
              Constitution of the United States.

              2. Whether the requirement to place a bond after a conviction
              is antithetical to the purpose of the bond in that it does not
              exist to assure a court appearance or any future act.

              3. Whether the mandatory institution of any bond as required
              by T.C.A. § 36-3-610 (b)(2) violates T.C.A. § 40-35-111(d)
              and (e).

                                             III.

       Both Petitioner and the Attorney General argue that Respondent has waived these
issues by failing to present them to the trial court. We agree. “Under Tennessee law,
issues raised for the first time on appeal are waived.” Black v. Blount, 938 S.W.2d 394,
403 (Tenn. 1996). Our recent reiteration of the well-established legal principles in City
Memphis v. Shelby Cnty., 469 S.W.3d 531, 560-61 (Tenn. Ct. App. 2015), is instructive:

              It has long been the general rule that questions not raised in
              the trial court will not be entertained on appeal, and this rule
              also applies to an attempt to make a constitutional attack on
              the validity of a statute for the first time on appeal unless the
              statute involved is so obviously unconstitutional on its face as
              to obviate the necessity for any discussion. Lawrence v.
              Stanford, 655 S.W.2d 927, 929 (Tenn. 1983). The Tennessee
              Supreme Court has said that “ „[a] conclusory contention that
              a statute is unconstitutional, raised for the first time in closing
                                              3
              argument . . . does not present an attractive issue for appellate
              review.‟ ” In re M.L.P., 281 S.W.3d 387, 394 (Tenn. 2009)
              (quoting In re Adoption of E.N.R., 42 S.W.3d 26, 31 (Tenn.
              2001)). “[T]here is little difference between an issue
              improperly raised before the trial court at the last minute and
              one that was not raised at all.” In re Adoption of E.N.R., 42
S.W.3d at 32.         Here, the City only mentioned the
              constitutionality of the statute in a footnote of a pre-trial brief
              filed the day before trial. As in M.L.P., the City‟s
              constitutional challenge was “late-raised [and] minimally
              addressed.” In re M.L.P., 281 S.W.3d at 394. “To now rely
              upon the importance of this issue as grounds for appellate
              review is near hypocrisy given the short shrift it received at
              trial where it could have, and should have, been fully
              adjudicated.” In re Adoption of E.N.R., 42 S.W.3d at 32.
              Accordingly, we find that the constitutionality of the 2012
              amendment to the Gas Law was neither presented nor decided
              in the trial court, and the City has waived its right to argue
              this issue for the first time on appeal. In re M.L.P., 281
S.W.3d at 394.

(Brackets in original.) In the present case, we do not think that the challenged statute “is
so obviously unconstitutional on its face as to obviate the necessity for any discussion.”
Id.; Lawrence, 655 S.W.2d at 929. Furthermore, as was the case in In re M.L.P.,
Respondent “failed to notify the Tennessee Attorney General of his challenge in
accordance with Tennessee Code Annotated section 29–14–107(b) and Tennessee Rule
of Civil Procedure 24.04, which require that the attorney general be notified when a party
alleges that a statute is unconstitutional.” 281 S.W.3d at 394. Consequently, we must
hold that the issues raised by Respondent for the first time on appeal are waived. In so
holding, we obviously express no opinion as to the merits of his constitutional challenge.

                                             IV.

       The judgment of the trial court is affirmed. Costs on appeal are assessed to the
appellant, Christopher Cornell Eskridge. This case is remanded to the trial court for
enforcement of the trial court‟s judgment and collection of costs assessed in the trial
court.


                                                     _______________________________
                                                     CHARLES D. SUSANO, JR., JUDGE
                                              4